i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00212-CR

                                           IN RE Jason MIEARS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 11, 2010, relator Jason Miears filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on various motions to dismiss his counsel. However, on September

24, 2009, the trial court denied relator’s motion to dismiss his counsel. Furthermore, relator has the

burden of providing this court with a record sufficient to establish his right to relief. See TEX . R.

APP . P. 52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every document

that is material to the relator’s claim for relief and that was filed in any underlying proceeding”); see

also TEX . R. APP . P. 52.3(k)(1)(A). Here, relator has not provided this court with a copy of any of

the documents to support his claim for relief from this court. Based on the foregoing, we conclude


           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                      04-10-00212-CR



that relator has not shown himself entitled to relief. Accordingly, the petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).



                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-